DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnert (USPN 2017/0358906).
With regard to claim 1,
Kuhnert discloses an internal combustion engine (paragraph 3) equipped with a spark plug wherein, the spark plug includes: a cylindrical housing (2); a porcelain (ceramic, paragraph 10) insulator (6) which is retained in the housing; a center electrode (7) which is retained in the porcelain insulator and protrudes from a top end of the porcelain insulator; a ground electrode (11) which is located outside the center electrode and faces an outer periphery of the center electrode to define a spark gap between itself and the center electrode; and a prechamber-defining portion (4) which is disposed on a top end of the housing, wherein the prechamber-defining portion has formed therein a prechamber (3) in which the spark gap is arranged, the prechamber-defining portion has a plurality of spray holes (see figures) which communicate between the prechamber and a main combustion chamber of the internal combustion engine, at least one of the spray holes is an upstream spray hole which is arranged upstream of a plug center axis in a gas flow within the main combustion chamber and designed such that and an angle which an extension of the upstream spray hole in an opening direction thereof makes with an inner wall surface of the prechamber is selected to be larger than 90° on a base end side of the extension in the opening direction (see figures), the spark gap is arranged upstream of the plug center axis in the gas flow within the main combustion chamber (see figures), and the porcelain insulator (6) has a tapered head which has a diameter decreasing toward a tip thereof, and in a planar cross section of the spark plug defined to include the plug center axis and passes through the spark gap, the spark gap is located upstream of an extension extending from an outer peripheral surface of the tapered head in the gas flow within the main combustion chamber (see figures).
With regard to claim 2,
Kuhnert discloses the internal combustion engine as set forth in claim 1, wherein the spark gap is located closer to a base end side than an extension of a base end side surface of the upstream spray hole is (see figures).
With regard to claim 3,
Kuhnert disclose the internal combustion engine as set forth in claim 1, wherein the ground electrode protrudes inwardly from the inner wall surface of the prechamber (see figures).
With regard to claim 4,
Kuhnert disclose the internal combustion engine as set forth in claim 3, wherein the ground electrode is shaped to have a dimension thereof in a plug axial direction which is longer than a dimension in a plug circumferential direction, and a discharge surface that is a surface of the ground electrode facing the spark gap has a top end portion which is located closer to the top end side than the center electrode is (see figures).
With regard to claim 5,
Kuhnert discloses the internal combustion engine as set forth in claim 1, wherein the center electrode has an electrode protrusion (8) which protrudes radially outwardly, a protruding end of the electrode protrusion faces the inner wall surface of the prechamber through the spark gap, and a portion of an inner surface (11) of the prechamber which faces the protruding end of the electrode protrusion is configured as the ground electrode.
With regard to claim 6,
Kuhnert discloses a spark plug for an internal combustion engine comprising: a cylindrical housing (2); a porcelain (ceramic, paragraph 3) insulator (6) which is retained in the housing; a center electrode (7) which is retained in the porcelain insulator and protrudes from a top end of the porcelain insulator; a ground electrode (11) which is located outside the center electrode and faces an outer periphery of the center electrode to define a spark gap between itself and the center electrode; and a prechamber-defining portion (4) which is disposed on a top end of the housing, wherein the prechamber-defining portion has formed therein a prechamber (3) in which the spark gap is arranged, the prechamber-defining portion has a plurality of spray holes (see figures) which communicate between the prechamber and an outside of the prechamber-defining portion, the center electrode has an electrode protrusion (8) which protrudes outwardly radially and defines the spark gap between itself and the ground electrode which is arranged to face a protruding end of the electrode protrusion, at least one of the spray holes is a gap-side spray hole which is arranged on the same side of a plug center axis as the spark gap, the gap-side spray hole is designed such that an angle which an extension of the gasp-side spray hole in an opening direction thereof makes with an inner wall surface of the prechamber is selected to be larger than 90° on a base end side of the extension in the opening direction (see figure), and the porcelain insulator has a tapered head which has a diameter decreasing toward a tip thereof (see figures), and in a planar cross section of the spark plug defined to include the plug center axis and passes through the spark gap, the spark gap is located farther away from a plug center axis than an extension extending from an outer peripheral surface of the tapered head is (See figure).
With regard to claim 7,
Kuhnert discloses the spark plug as set forth in claim 6, wherein the spark gap is located closer to a base end side than an extension of a base end side surface of the gap-side spray hole is (see figures).
With regard to claim 8,
Kuhnert disclose the spark plug as set forth in claim 6, wherein the ground electrode protrudes inwardly from the inner wall surface of the prechamber (see figures).
With regard to claim 9,
Kuhnert discloses the spark plug as set forth in claim 8, wherein the ground electrode is shaped to have a dimension in a plug axial direction which is longer than a dimension thereof in a plug circumferential direction, and a discharge surface that is a surface of the ground electrode facing the spark gap has a top end portion which is located closer to the top end side than the center electrode is (see figures).
With regard to claim 10,
Kuhnert discloses the spark plug as set forth in claim 6, wherein a protruding end of the electrode protrusion (8) faces the inner wall surface of the prechamber through the spark gap, and a portion of an inner surface (11) of the prechamber which faces the protruding end of the electrode protrusion is configured as the ground electrode (See figures).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 11418013, 2020/0358261, 2020/0099198, 2020/0006925, 2018/0294626.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875